Citation Nr: 1229636	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  04-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for laminectomies and discectomies, degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in part, continued a 40 percent evaluation for degenerative disc disease of the lumbar spine, status post laminectomies and discectomies, (hereinafter referred to as "lumbar spine disability"), and denied entitlement to TDIU.  

In June 2004, the Veteran and his girlfriend, L. G., testified during a Decision Review Officer (DRO) hearing at the RO.  A transcript of that hearing is of record. 

This appeal was previously before the Board in August 2007, when the Board remanded the enumerated issues as well as issues of entitlement to service connection for a left shoulder disability, a right shoulder disability, and a cervical spine disability for further development.  Following completion of such, this matter was returned to the Board for further consideration.  In October 2010, the Board denied the Veteran's TDIU claim, and denied entitlement to service connection for a left shoulder disability, a right shoulder disability, and a cervical spine disability.  This October 2010 decision also remanded the issue of entitlement to an increased rating for his service-connected lumbar spine disability for further development.  The Veteran appealed the Board's October 2010 decision as to the denial of entitlement to TDIU to the U.S. Court of Appeals for Veterans Claim (hereinafter "the Court").  The Board's denials of entitlement to service connection for left shoulder, right shoulder, and cervical spine disabilities were not appealed.  In September 2011, the Court granted a Joint Motion for Remand, vacating that portion of the October 2010 Board decision that denied entitlement to TDIU and remanding the claim to the Board for compliance with the Joint Motion directives.

In regards to the issue of entitlement to a rating in excess of 40 percent disabling for the lumbar spine disability, this matter was remanded by the Board in the October 2010 decision, and thus was not part of the above described appeal to the Court.  The Board notes that after additional development was completed, the matter was readjudicated in a February 2012 supplemental statement of the case.  A January 2012 rating decision granted service connection for radiculopathies affecting the bilateral lower extremities, with an initial 10 percent rating assigned per leg.  The Veteran has not filed an appeal concerning the radiculopathy issues.  Thus, the issues before the Board are limited to those listed on the cover page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate. 38 U.S.C.A. § 5103A (West 2002).

In regards to the issue of entitlement to an increased rating for the lumbar spine disability, the Board notes that following his most recent VA examination of January 2012, the Veteran sent letters drafted by both himself and his wife that alleged ongoing treatment by a private spine and pain doctor, with future therapeutic plans to include neurostimulation therapy for chronic pain.  He included a January 2012 treatment record by Dr. Qureshi, who described constant back pain radiating down both lower extremities, with plans to schedule spinal cord stimulation trial for radicular symptoms.  It was noted the referring physician was Dr. Calhoon.  Thus, it appears that additional relevant records exist and should be requested from the private medical providers.  


The Board also notes that the January 2012 VA examination did not provide information concerning incapacitating episodes (Question 14 on the Disability Benefits Questionnaire).  Although the examiner noted the Veteran did not have "intervertebral disc syndrome" the Veteran is diagnosed with degenerative disc disease and his disability has been listed by the RO on the rating decision under an intervertebral disc syndrome diagnostic code.  Thus, the question of whether he experiences incapacitating episodes of disc disease is relevant to the claim and needs to be answered to adequately evaluate the claim.  Accordingly, the issue must be remanded to obtain an addendum opinion from the examiner who conducted the January 2012 VA examination.

In addition, the Board notes that since the time of the last adjudication of the claim for TDIU by the RO, the Veteran has been awarded service connection and separate 10 percent ratings for radiculopathy of both lower extremities as secondary to his lumbar spine disability.  The 2008 VA examiner noted that with respect to the effects of the lumbar spine disability, the Veteran was capable of working to at least a limited degree and that while he could not do heavy lifting or manual labor, light work would be possible.  The question in claims for TDIU is not whether any work is possible, but whether gainful employment is possible.  In light of the above, the Board finds that an opinion should also be requested from the January 2012 examiner as to whether the Veteran's service connected lumbar spine disability renders the Veteran unable to obtain or maintain gainful employment, to include consideration the now service-connected radiculopathy of the lower extremities, but without regard to age or nonservice-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names, addresses, and dates of treatments of all VA and private medical care providers who have treated him for his lumbar spine condition.  Specifically, the Veteran should be asked to complete an appropriate authorization 
form for VA to request relevant records from Dr. Qureshi, and Dr. Calhoon.  After securing the necessary release(s), the RO/AMC should request the records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If any requested records cannot be obtained, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Thereafter, return the claims file to the physician who conducted the January 2012 VA spine examination, if available.  If that physician is not available the claims file should be forwarded to a physician with similar qualifications to respond to questions below.  If a new examination is deemed necessary to respond to the questions, one should be scheduled.  

Following review of the claims file to include the January 2012 examination report, the examiner should respond to the following:

a. Has the Veteran had any incapacitating episodes over the 12 months prior to the examination due to his degenerative disc disease?  (An "incapacitating episode" is a period of acute signs and symptoms due to disc disease that requires bed rest prescribed by a physician and treatment by a physician).  If so, provide the total duration of all incapacitating episodes over the 12 month period (i.e. less than one week, at least one week, at least two weeks, etc.)


b. Following review of the claims file, the examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service connected degenerative disc disease of the lumbar spine status post laminectomies and discectomies and radiculopathy of both lower extremities renders the Veteran unable to obtain or maintain a substantially gainful occupation.  

c. The reasoning for the opinions expressed should be provided.

3.  After undertaking any other development deemed essential in addition to that specified above, the RO/AMC should re-adjudicate the Veteran's claim, to include, if necessary, addressing whether referral under 38 C.F.R. § 4.16(b) for consideration of entitlement to a TDIU on an extraschedular basis is warranted.  If the benefits sought on appeal remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


